DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 02/03/2021 (“02-03-21 OA”), Applicants amended independent claims 1 and 14 and dependent claim 16 in reply dated 04/12/2021 (“04-12-21 Reply”).  
Reasons for Allowance
Claims 1-18 and 27-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Restriction requirement dated 11/18/2020 is withdrawn and application proceeds to allowance.   
Applicant’s amendments to independent claims 1 and 14 have overcome the prior art rejections based at least in part on Bergman and Yost as set forth under line item number 7 of the 02-03-21 OA. 
The Office agrees with each and every argument in remarks with respect to section labeled 1. Claims 1-3 and 6-12 of the 04-12-21 Reply.
The Office agrees with each and every argument in remarks with respect to section labeled 2. Claims 14-18 and 27 of the 04-12-21 Reply.
The Office also agrees with remarks in the 04-12-21 Reply with respect to the prior art reference of Palsulich and Bergman ‘987.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

14 August, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895